Citation Nr: 0507550	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2001, for the assignment of a 20 percent disability rating 
for the veteran's service-connected duodenal ulcer condition.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1991 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision that increased to 20 
percent the rating for the veteran's duodenal ulcer 
condition, effective January 16, 2001.  The veteran filed a 
notice of disagreement (NOD) with the effective date in July 
2002.  The RO issued a statement of the case (SOC) in 
September 2002, and the veteran filed a substantive appeal in 
December 2002.

In January 2004, the Board remanded this matter to the RO to 
afford the veteran due process.  In November 2004, the RO 
issued a supplemental SOC (SSOC), reflecting the continued 
denial of the claim for an earlier effective date.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In March 1998, the RO increased to 10 percent the rating 
for the veteran's service-connected duodenal ulcer condition, 
effective September 2, 1997.  Although the RO notified the 
veteran of the decision and of his appellate rights in March 
1998,  the veteran did not file an appeal.

3.  Although the veteran dated his claim for an increased 
disability evaluation for the service-connected duodenal 
ulcer condition in January 2000, that document was date-
stamped as received by the RO on January 4, 2001.

4.  The objective evidence does not support a finding that 
any claim for increased disability benefits, formal or 
informal, for the service-connected duodenal ulcer condition 
was filed after September 3, 1997, and before January 4, 
2001.

5.  During the one-year period preceding January 4, 2001, 
there is no medical evidence to establish that the veteran's 
duodenal ulcer condition had undergone an increase in 
severity.   




CONCLUSIONS OF LAW

1.  The RO's March 1998 rating decision, increasing to 
10 percent the rating for the service-connected duodenal 
ulcer condition, effective September 2, 1997, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The criteria for an effective date earlier than January 
4, 2001, for the award of a 20 percent disability rating for 
the service-connected duodenal ulcer condition are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the September 2002 SOC, the RO notified the veteran 
of the legal criteria governing the claim, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claim for an earlier effective 
date for the assignment of a 20 percent disability evaluation 
for the service-connected duodenal ulcer condition.  
Thereafter, the veteran was given an opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit information and evidence.  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  In March 2004, the RO 
provided specific notice as to which party will get which 
evidence (see, e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002)).  

The Board points out that, in the recent Pelegrini case, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002) requires that notice to a claimant, pursuant to the 
VCAA, be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 
2002) (providing that "[i]n making the determinations under 
[38 U.S.C.A. § 7261(a)], the Court shall take due account of 
the rule of prejudicial error.").  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  As 
indicated above, the RO issued the September 2002 SOC, 
explaining what was needed to substantiate the claim, within 
a few short months after the June 2002 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the case initially came to the Board 
in January 2004, well after the one-year period for response 
to any such notice (see 38 U.S.C.A. § 5103(b)(1)). 

The Board also points out, as is explained below, all 
pertinent evidence is of record, and there is no indication 
of any outstanding pertinent evidence.  Hence, no further 
action is needed to comply with the duty to assist the 
veteran.  The RO has obtained the veteran's treatment records 
pertinent to the claim on appeal.  Likewise, the veteran has 
been given opportunities to submit evidence to support his 
claim.  Significantly, no outstanding sources of pertinent 
evidence, to include any additional treatment records have 
been identified, nor has the veteran indicated that there is 
any outstanding pertinent evidence that has not been 
obtained.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran prior to the RO's initial adjudication of the claim, 
such error is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

In view of the all the foregoing, the Board concludes that 
the claim is ready for consideration, on the merits, and that 
the veteran is not prejudiced, in any way, by the Board's 
consideration of the claim at this juncture.


II.  Factual Background 

In a January 1994 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
duodenal ulcer, effective November 3, 1993.

A report of a  December 1997 VA examination reflects 
symptomatology, aside from frequent bowel movements, of 
epigastric and substernal burning and reflux into the throat.

In March 1998, the RO increased to 10 percent the disability 
rating for duodenal ulcer, effective September 2, 1997.  The 
veteran was notified of this decision later that same month, 
but  did not initiate an appeal.

On January 4, 2001, the veteran filed a claim for an 
increased disability rating for his service-connected 
duodenal ulcer condition.  The veteran's claim identified 
three of his treating physicians and one hospital center; the 
veteran dated the claim "January 2, 2000."  

Records reflect that the veteran telephoned the RO on 
November 13, 2001, inquiring as to the status of his claim.

On November 14, 2001, the RO notified the veteran as to the 
provisions of the VCAA, and of the need for medical evidence 
showing that his duodenal ulcer condition had worsened.  The 
RO requested that the veteran complete a separate form, 
authorizing the release of medical reports, for each of his 
treating physicians and for the hospital center.

The veteran underwent a VA contract examination in May 2002.  
He reported a history of epigastric pain, heartburn, and 
indigestion.  Reportedly, the veteran underwent a 
laparoscopic Nissen fundoplication in 1999, and had since had 
less reflux.  The examiner commented that the veteran's 
duodenal ulcer condition did not cause significant anemia, 
and his gastrointestinal condition did not cause significant 
malnutrition.

In a June 2002 rating decision, the RO assigned an effective 
date of January 16, 2001, for the award of a 20 percent 
disability rating for the service-connected duodenal ulcer 
condition.

In September 2002, the RO corrected the effective date, to 
January 4, 2001, to reflect the actual date-stamp reflecting 
the West Virginia RO's initial receipt of the veteran's 
claim..


III.  Legal Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

Because the veteran did not appeal the March 1998 RO rating 
decision that increased the rating for the duodenal ulcer 
condition to 10 percent, effective September 2, 1997, that 
decision is final.  Under these circumstances, the Board is 
precluded from assigning an effective date earlier 
than September 2, 1997.   See 38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

A review of the evidence shows neither outpatient treatment 
nor VA hospital examination or admission for treatment of the 
veteran's duodenal ulcer condition during the period between 
the RO's notification of the March 1998 rating decision and  
the RO's initial receipt of the veteran's claim for increase 
on January 4, 2001.  The sole fact that the veteran dated his 
claim for an increased disability evaluation in January 2000, 
one year earlier than the date of receipt reflected on the 
claim by time-stamp, does not establish that,  in fact, a 
claim had been filed prior to January 4, 2001.  The evidence 
of record simply does not support a finding of any pending 
claim for increased disability benefits, formal or informal, 
prior to January 4, 2001.  Thus, , the date of January 4, 
2001, when a specific claim for an increased disability 
evaluation for the duodenal ulcer condition (a claim 
specifying the benefit sought) was initially received by the 
RO, as documented by date-stamp, is accepted as the date of 
claim.  See 38 C.F.R. § 3.157(b)(1).

Thus, having determined that the evidence of record supports 
a finding of January 4, 2001, as the date of claim-the 
pivotal question underlying this claim-the next question 
before the Board is whether it was  factually ascertainable 
that an increase in disability  to warrant assignment of an 
increased evaluation had occurred during the one year period 
prior to the January 4, 2001 date of claim.  See 38 C.F.R. 
§ 3.400(o)(2).  As indicated above, the Board is required to 
look at all communications in the claims file that may be 
interpreted as a claim, formal and informal, for increased 
benefits, and then, look to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 
3.400(o)(2).  

Applying the pertinent legal authority to the case at hand, 
the Board finds that there is no evidence of record during 
the one year prior to January 4, 2001, from which it is 
factually ascertainable that the veteran's duodenal ulcer 
condition had undergone an increase in severity.  Again, the 
fact that the veteran dated his claim for an increased 
disability rating in January 2000, one year earlier than the 
date of receipt reflected by the RO's date-stamp, does not 
establish that an increase in disability had occurred.  
Significantly, as indicated above, there is no medical 
evidence showing a worsening of the veteran's duodenal ulcer 
condition within the year preceding January 4, 2001.  In 
fact, the May 2002 VA examination report (the basis for the 
increase now under consideration) is the first medical 
evidence, since the September 1997 award of the 10 percent 
rating, to even address the severity of the veteran's 
disability.  As the date of this examination is after the 
date of claim, clearly, there is no legal basis for the 
assignment of any effective date for the increase to 20 
percent any earlier than January 4, 2001.  Id.

Under these circumstances, the Board must conclude that the 
claim for an effective date earlier than January 4, 2001, for 
the assignment of a 20 percent disability rating for the 
service-connected duodenal ulcer condition, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the evidence simply does not support the assignment of any 
earlier effective date, that doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than January 4, 2001, for the award 
of a 20 percent disability rating for the service-connected 
duodenal ulcer condition is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


